Citation Nr: 1740813	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include as secondary to or aggravated by a service-connected right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability, to include as secondary to or aggravated by a service-connected right knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to or aggravated by a service-connected right knee disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to or aggravated by a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1978.  Additionally, the Veteran attended the United States Military Academy (West Point) from July 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for back pain, to include as secondary to a right medial meniscectomy with instability, as entitlement to service connection for a back disability, to include as secondary to or aggravated by a service-connected right knee disability.  Furthermore, the Board has re-characterized the issue of entitlement to service connection for a bilateral hip condition, to include as secondary to a right medial meniscectomy with instability, as entitlement to service connection for a bilateral hip disability, to include as secondary to or aggravated by a service-connected right knee disability.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for back and bilateral hip disabilities, both to include as secondary to or aggravated by a service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO denied service connection for a back disability, originally claimed as back pain secondary to service-connected residuals of a right medial meniscectomy.

2.  The June 2017 privately completed back disability benefits questionnaire was not received prior to, nor is it cumulative or redundant of the evidence of record at the time of, the December 2004 rating decision.  

3.  The June 2017 privately completed back disability benefits questionnaire addresses the issue of a connection between the Veteran's current back disability and his service-connected right knee disability and raises a reasonable possibility of substantiating the claim.

4.  In an unappealed December 2004 rating decision, the RO denied service connection for a bilateral hip disability, originally claimed as secondary to service-connected residuals of a right medial meniscectomy.

5.  The June 2017 privately completed hip disability benefits questionnaire was not received prior to, nor is it cumulative or redundant of the evidence of record at the time of, the December 2004 rating decision.

6.  The June 2017 privately completed hip disability benefits questionnaire addresses the issue of a current diagnosis of a bilateral hip disability, as well as the issue of a connection between that current diagnosis and the Veteran's service-connected right knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying service connection for a back disability, originally claimed as back pain secondary to service-connected residuals of a right medial meniscectomy, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received for service connection subsequent to the December 2004 rating decision is new and material to reopen service connection for a back disability, to include as secondary to or aggravated by a service connected right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).

3.  The December 2004 rating decision denying service connection for a bilateral hip disability, originally claimed as back pain secondary to service-connected residuals of a right medial meniscectomy, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The evidence received for service connection subsequent to the December 2004 rating decision is new and material to reopen service connection for a bilateral hip disability, to include as secondary to a service connected right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of reopening service connection for back and bilateral hip disabilities, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a December 2004 rating decision, the RO denied the Veteran's claims for service connection for his back disability and bilateral hips disability.  Following the December 2004 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claims for his back disability and bilateral hips disability in February 2010.  In a May 2010 decision, the RO denied the Veteran's claims to reopen.  In a January 2017 supplemental statement of the case (SSOC), the RO reopened these matters and denied them on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In June 2017, the Veteran submitted thoracolumbar spine and hip and thigh conditions DBQs completed by Dr. B. H., a private physician, and waived review by the RO.  It was noted that the Veteran reported continual and progressive low back pain.  Diagnoses of degenerative joint disease of the lumbosacral spine and bilateral sacroiliac arthritis were noted.  The doctor noted that the Veteran first injured his knee while attending West Point) which ultimately led to his right knee being replaced in 2008.  It was further noted that the Veteran reported pain with lifting or leaning forward, as well as intermittent difficulty standing.  The doctor stated that the "pain is in the low back area, L4-5 region", and that the location corresponds with x-ray findings.  The doctor opined that it is more likely than not that the Veteran's "gait disturbances and asymmetry of 30 years" are "secondary to his knee injury", which "accelerated the present back and hip problems."  The doctor further opined that it is more likely than not that the Veteran's trochanteric bursitis was caused by the Veteran's antalgic gait which is the result of the Veteran's original knee injury and subsequent 2008 right knee replacement.

The Board finds that the June 2017 back and hip DBQ's from Dr. B. H. were not previously submitted to VA before the December 2004 rating decision, and are therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the December 2004 rating decision includes current diagnoses of back and hip disabilities, and nexus opinions that relate each disability to the Veteran's service.  The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claims for entitlement to service connection for a back disability and a bilateral hip disability.  This new evidence addresses requirements of service connection that were previously denied; a nexus between the claimed disabilities and the Veteran's service, as well as current diagnoses of disabilities.  Therefore, this new evidence is material and the Veteran's claims for service connection for a back disability and a bilateral hip disability are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability, is reopened.


REMAND

The Veteran maintains that he is entitled to service connection for his back and bilateral hip disabilities and asserts that they are caused or aggravated by his service-connected right knee disability.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Veteran was afforded VA thoracolumbar spine and hip examinations in February 2016.  For each claimed disability, the examiner opined that the Veteran's claimed disability was less likely than not due to or the result of the Veteran's service-connected right knee condition, with the rationale that his degenerative changes are more consistent with age and normal wear and tear on the body.  

In January 2017, VA obtained an addendum opinion to the February 2016 VA spine examination.  The examiner stated that "[t]here is no evidence that [the Veteran's] back condition has been aggravated" as his knees would not have any relation to his back condition due to location on the body and that his degenerative arthritis is consistent to his age and normal wear and tear.

The Board notes that in December 2010, December 2012, March 2017, and June 2017, the Veteran submitted private medical opinions each providing a positive, albeit conclusory, nexus opinion linking the Veteran's claimed disabilities to his service-connected right knee disability.  Neither the February 2016 VA opinions, nor the January 2017 VA addendum address the positive medical opinions provided by the Veteran.  Additionally, the February 2016 VA opinions do not address aggravation and do not provide adequate rationales.  Furthermore, the January 2017 VA opinion relies on a lack of documentation as a rationale for the negative nexus opinion.  As such, the Board finds that the February 2016 and January 2017 VA opinions are inadequate and the Board must remand the claim for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from October 2016 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, step one above has been completed, arrange for the Veteran to undergo a VA examination with an orthopedic surgeon to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's back disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his back disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that his back disability, to include degenerative changes found on x-rays and MRIs present during the period on appeal, had its clinical onset during active service or is aggravated by or otherwise related to any service-connected disease, event, or injury.

The examiner must address the positive nexus opinions from private doctors provided by the Veteran.

b.  For the Veteran's bilateral hip disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his bilateral hip disability.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that his bilateral hip disability, to include degenerative changes found on x-rays and MRIs present during the period on appeal, had its clinical onset during active service or is aggravated by or otherwise related to any service-connected disease, event, or injury.

The examiner must address the positive nexus opinions from private doctors provided by the Veteran.

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


